Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 8, 2021 has been entered.  All arguments have been fully considered.  

Election/Restrictions
Newly submitted claim 32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed to the unelected species of claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims 
	Claims 1, 4, 6-24 and 32 are currently pending.
Claim 1 is amended.
	Claims 16-24 and 32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention or species, there being no allowable generic or linking claim.
 	Claims 2, 3, 5, and 25-31 are cancelled. 
New claim 32 has been added.  
	Claims 1, 4 and 6-15 have been considered on the merits.

Claim Rejections - 35 USC § 112
New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added after further consideration and to address the claim amendments.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lowering blood pressure in a subject by deleting exon 24 using a Cre-Lox system where exon 24 is flanked by loxP sites and the cells containing the system have a gene encoding Cre recombinase (Example 1), does not reasonably provide enablement for genetically modifying a myosin phosphate target subunit (Mypt1) gene in a single vascular smooth muscle cell of the subject where the genetic modification results in the deletion or inactivation of exon 24 and is accomplished by administering to the cell a clustered regularly interspaced short palindromic repeats (CRISPR)/CRISPR associated protein (Cas) system comprising a guide RNA with the recited sequences and a CRISPR associated protein 9 (Cas9) molecule or a nucleotide sequence encoding a Cas9 molecule as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.


	While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
	The claims are drawn to a method of therapeutically effective lowering blood pressure in a subject by genetically modifying a myosin phosphatase target subunit (Mypt1) gene in a single vascular smooth muscle cell of the subject by deleting or inactivating exon 24 of the Mypt1 gene by administering to the cell a CRISPR/Cas9 

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
	Inventions targeted hypertension by gene therapy using CRISPR technology need to provide supporting evidence because of the unpredictability in biological responses to such therapeutic treatments.  The standard of enablement is high for such inventions because as the state of the art stands, treatment to lower blood pressure in a subject by using CRISPR technology to modify a gene is unpredictable.  For instance, Uddin et al. (Frontiers in Oncology, 2020) discusses the limitations of CRISPR/Cas9 gene therapy and lists some of the limitations of CRISPR gene therapy such as off-target effects, DNA-damage toxicity, and immunotoxicity (pg. 3-7).  Additionally, Uddin describes the importance of the delivery method and location of delivery of the CRISPR toolkit to the subject and states that “the delivery modality of CRISPR tools greatly influences its safety and therapeutic efficacy.” (pg. 9 para. 1-4).   In further support, Sun et al. (Hypertension) reports, “a limited number of studies have shown that targeting of several genes via the CRISPR/Cas9 system resulted in variable and modest effect of blood pressure” (pg. 1999 Col. 1 last para.).  The study done by Sun showed that the partial deletion of hepatic angiotensinogen (AGT) sufficiently controlled hypertension but did not block the renin-angiotensin response to cardiovascular stress (pg. 1997 Col. 1 
Thus, as the state of the art stands, treatments to lower blood pressure by using CRISPR technology in a subject is highly unpredictable.  In the instant case, the applicants have provided no models for treatment in a subject using the claimed method and no evidence that by altering one cell in subject using the claimed method would be therapeutically effective in lowering the blood pressure in a subject.   Additionally, the method of delivery and the location of delivery of the CRISPR/Cas9 system to the subject would affect the response of the individual to the treatment.  None of these steps are disclosed in the instant application.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit by in vivo or ex vivo therapy with regard to effectively lowering blood pressure in at least in an animal model.

(5) The relative skill of those in the art:
          The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification provides working examples and guidance for lowering blood pressure in a subject by deleting exon 24 using a Cre-Lox system where exon 24 
However, the specification does not provide any guidance for genetically modifying a myosin phosphate target subunit (Mypt1) gene in a single vascular smooth muscle cell of the subject where the genetic modification results in the deletion or inactivation of exon 24 and is accomplished by administering to the cell a clustered regularly interspaced short palindromic repeats (CRISPR)/CRISPR associated protein (Cas) system comprising a guide RNA with the recited sequences and a CRISPR associated protein 9 (Cas9) molecule or a nucleotide sequence encoding a Cas9 molecule as recited in claim 1.  Additionally, there are no examples in specification demonstrating that the particular guide RNAs alone or in combination would be therapeutically effective in lowering the blood pressure of a subject by genetically modifying a Mpt1 gene in a vascular smooth muscle cell of the subject.  The specification presents data demonstrating the claimed guide RNA sequences are effective in modifying the Mpt1 gene in cell culture (Example 3) and proposes testing the system in mice (0162 of published application).  However, it is not clear if the response of the cells in cell culture would be the same in a subject or in the body.  The specification does not provide any guidance for the instantly claimed method of therapeutically effectively lowering blood pressure in a subject.  The applicants have provided no data other than cell culture data demonstrating that the guide RNA sequences are effective in modifying exon 24 of the Mypt1 gene (Example 3), to give the skilled artisan any reason to expect that the method would be effective in lowering 
Claims drawn to pharmaceuticals and methods of treatment generally require supporting data because of the unpredictability in biological responses to therapeutic treatments.  The efficacy of a drug treatment faces numerable unfavorable obstacles in vivo. As such, in vivo utility necessarily involves unpredictability with respect to physiological activity of an asserted process in humans.  See discussion in Ex parte Kranz, 19 USPQ 2d 1216, 1218-1219 (6/90).  For example, the delivery of a drug across necessary cell surfaces in amounts needed to be efficacious, but not lethal to the subject, necessitates sensitive testing in order to adequately determine the proper human dosage.  There is no conclusive evidence in the instant disclosure to indicate that the instantly claimed method would lower the blood pressure in a subject. 

(8) The quantity of experimentation necessary:
          Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the claimed invention within the broad scope as instantly claimed.

It is the examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation considering the lack of guidance in the specification and unpredictability in the art. 


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment and due to some of Applicant’s arguments being found to be persuasive (pg. 7 para. 2 to pg. 10 para. 1).  


Response to Arguments 
Applicant's arguments filed Nov. 8, 2021 have been fully considered. 

It is appreciated that the Applicant noted that the inventor’s name Cargill was misspelled as Chargill for the WO 2004/058990 A2 document in the previous office action (Remarks pg. 6 para. 3).  Additionally, it was noted that cancelled claim 5 was included in the previous rejection on page 7.  The office action should have referred to claim 1 not claim 5 on pg. 7. 

With respect to the rejections under 35 U.S.C. § 103, Applicant argues that Cargill does not actually teach SEQ ID No. 1 and that the sequence disclosed by Cargill is 179,041 bases long whereas the targeting domain sequence, SEQ ID NO:1 in Applicant’s claim is only 20 bases in length (Remarks pg. 7 para. 2).  Applicant notes that Cargill teaches that genetic polymorphisms including SNPs (single nucleotide 
These  arguments, with respect to the rejections of claims 1, 4 and 6-15 under 35 U.S.C. § 103 over Reho in view of Glucksmann and Cargill have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of enablement under 35 U.S.C. §112 (a).



Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632